Case 3:16-cv-03044-FLW-DEA Document 69 Filed 06/12/21 Page 1 of 2 PageID: 788




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 JASWINDER SINGH, individually and on
 behalf of all those similarly situated,        CIVIL ACTION NO:
                                                3:16-cv-3044-FLW-DEA
                Plaintiff,
                                                Judge Freda L. Wolfson
        v.

 UBER TECHNOLOGIES, INC.,

                Defendant.




PLAINTIFF’S NOTICE OF CROSS-MOTION FOR PARTIAL SUMMARY JUDGMENT

To:    Paul C. Lantis, Esq.
       William J. Simmons, Esq.
       Littler Mendelson, P.C.
       Three Parkway
       1601 Cherry Street, Suite 1400
       Philadelphia, PA 19102

       Theane Evangelis, Esq.
       Samuel Eckman, Esq.
       Gibson, Dunn & Crutcher LLP
       333 South Grand Avenue
       Los Angeles, CA 90071

       PLEASE TAKE NOTICE that Plaintiff Jaswinder Singh (“Plaintiff”), by and through

undersigned counsel, pursuant to Fed. R. Civ. P. 56, and for the reasons set forth in the

Memorandum of Law, and materials submitted in support thereof, will cross-move before the

United States District Court for the District of New Jersey, Clarkson S. Fisher Building & U.S.

Courthouse, 402 East State Street, Trenton, New Jersey, before the Honorable Freda L. Wolfson

on July 19, 2021, or as soon thereafter as counsel may be heard, for an Order granting Plaintiff’s

motion for summary judgment pursuant to Fed. R. Civ. P. 56 as to Plaintiff’s and the class
Case 3:16-cv-03044-FLW-DEA Document 69 Filed 06/12/21 Page 2 of 2 PageID: 789




members’ membership in a class of workers engaged in interstate commerce within the meaning

of 9 U.S.C. § 1.

        PLEASE TAKE FURTHER NOTICE that a proposed form of Order is attached hereto.

        PLEASE TAKE FURTHER NOTICE that oral argument is requested if timely opposition

is filed.


                                          Respectfully submitted,

                                          /s/ Justin L. Swidler
                                          Justin L. Swidler, Esq.
                                          Richard S, Swartz, Esq.
                                          Matthew D. Miller, Esq.
                                          Joshua S. Boyette, Esq.
                                          Travis Martindale-Jarvis, Esq.
                                          SWARTZ SWIDLER, LLC
                                          1101 Kings Highway N, Ste. 402
                                          Cherry Hill, NJ 08034
                                          Telephone: (856) 685-7420
                                          Facsimile: (856) 685-7417
                                          E-mail: jswidler@swartz-legal.com

Date: June 11, 2021
